Citation Nr: 0719243	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  03-21 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the cervical spine 
(cervical spine disability).

2.  Entitlement to an initial evaluation in excess of 30 
percent for impingement syndrome of the right shoulder (right 
shoulder disability).

3.  Entitlement to an initial evaluation in excess of 10 
percent for psoriasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from May 1989 to December 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2002 and March 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  In the January 2002 rating 
action, the RO granted service connection for cervical spine 
disability and for psoriasis and assigned initial 10 percent 
evaluations, effective August 7, 2001.  In that rating 
decision, the RO also denied service connection for joint 
pain in the veteran's left leg.  In the latter rating action, 
the RO established the veteran's entitlement to a separate 10 
percent rating for his right shoulder disability.  

In May 2005, the veteran and her spouse testified at a 
hearing held at the local VA office before the undersigned 
Acting Veterans Law Judge.  

When this case was previously before the Board in December 
2005, it was remanded to the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas, for additional 
development.  

In October 2006, the RO increased the rating of the veteran's 
right shoulder disability to 30 percent, effective August 7, 
2001.


FINDINGS OF FACT

1.  The competent medical evidence, overall, shows that the 
veteran's cervical spine disability results in moderate 
limitation of motion; however, the preponderance of the 
evidence is against a finding that the disability is 
productive of severe limitation of motion of the cervical 
spine disability, or that it is manifested by limitation of 
forward flexion of the cervical spine to 15 degrees.  

2.  The veteran is right-hand dominant; therefore, her right 
shoulder is her major extremity.

3.  The preponderance of the evidence shows that the 
veteran's right shoulder disability does not result in 
limitation of motion of the right arm to 25 degrees from the 
side, ankylosis of the major scapulohumeral articulation, or 
fibrous union of the right humerus.

4.  The competent medical evidence, overall, shows that the 
veteran's psoriasis results in use of a corticosteroid as 
early as May 23, 2003; the evidence does show that the use is 
constant or near-constant.


CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent evaluation for 
degenerative joint disease of the cervical spine have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5024, 5235-5243 5003, 5024, 5290 (2002, 2006).

2.  The criteria for an initial evaluation in excess of 30 
percent for impingement syndrome of the right shoulder have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.69, 
4.71a, Diagnostic Code 5201 (2006).

3.  The criteria an initial 30 percent evaluation for 
psoriasis, effective May 23, 2003, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.118, Diagnostic Code 7816 (2002, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded). 
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

When the Rating Schedule is revised during the appeal, the 
veteran is entitled to the most favorable version of the 
revised regulation.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 
(2004).  However, the Board must apply only the earlier 
version of the regulation for the period prior to the 
effective date of change. VAOPGCPREC 3-2000, 65 Fed. Reg. 
33,421 (2000).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45 (2006).  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Cervical Spine

The veteran's cervical spine disability is evaluated as 10 
percent disabling under Diagnostic Code 5003-5024.  
Diagnostic Code 5024 provides that tenosynovitis is evaluated 
on limitation of motion, as degenerative arthritis.  
Diagnostic Code 5003 provides that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  

The schedular criteria by which orthopedic disabilities of 
the spine are rated changed during the pendency of this 
appeal.  On September 26, 2003, changes in all spinal rating 
criteria became effective.  See 68 Fed. Reg. 51,454-51,458 
(August 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243).

According to the prior relevant rating criteria, moderate 
limitation of motion of the cervical spine warrants a 20 
percent evaluation.  Diagnostic Code 5290 (prior to September 
26, 2003).

Effective September 26, 2003, the General Rating Formula for 
Disease and Injuries of the Spine (General Formula) provides 
that with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, a 20 percent 
rating is warranted by forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or the combined range of motion of 
the cervical spine not greater than 170 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A Note provides that normal forward flexion of the cervical 
spine is zero to 45 degrees, extension of zero to 45 degrees, 
left and right lateral flexion is zero to 45 degrees, and 
left and right lateral rotation is zero to 80 degrees. 

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence supports the veteran's 
entitlement to an initial 20 percent evaluation for the 
cervical spine disability.  

VA outpatient treatment records show treatment for various 
conditions, including the cervical spine.  

The report of a January 2004 VA examination provides that the 
veteran complained of pain in the back of the neck, along 
with stiffness that spread to the shoulders.  The neck 
condition made sleeping very uncomfortable.  She treated her 
neck and shoulder pain with aquatic, physical and massage 
therapy.  The examiner noted her complaints of tenderness on 
the lower cervical spine, with paraspinal spasm.  She also 
reported having pain in the back of the neck and that the 
neck became stiff.  There were no periods of flare-ups of 
joint disease.  Range of motion for the cervical spine was 
flexion to 40 of 45 degrees, extension to 30 of 45 degrees, 
bilateral lateral flexion to 35 of 45 degrees, and bilateral 
rotation to 60 of 80 degrees.  The pertinent diagnosis was 
degenerative joint disease, cervical spine.  

At the May 2005 Board hearing, the veteran reported that her 
cervical spine disability had worsened.  She testified that 
she suffered from chronic pain and stiffness and that she 
treated the condition with physical therapy, a TENS unit and 
pain medication.

The report of a September 2006 VA examination provides that 
the examiner reviewed the veteran's claims file.  The veteran 
complained of pain and stiffness in the base of the neck, 
into the shoulders, and in the back of the head. She had 
occasional muscle spasms.  The intensity was variable, and 
she was able to function despite the pain.  She veteran 
reported flare-ups of muscle tightness and stiffness, 
sometimes once or twice a month, to the point of a severe 
headache that caused her to leave work early and 
incapacitated her for a few hours.  She was better by the 
next day.  Prolonged stress and straining, particularly over 
paper or computer work, were precipitating factors.  Except 
for the headache once a month or so, she was independent in 
her usual daily and occupational duties as a third-grade 
teacher.  

On physical examination, cervical spine range of motion was 
from zero to 45 degrees, with pain from 35 to 45 degrees; 
extension from zero to 35 degrees, with pain from 10 to 35 
degrees; bilateral flexion to 45 degrees, with pain from 35 
to 45 degrees; left lateral rotation to 70 degrees, with pain 
from 55 to 70 degrees; and right lateral rotation to 75 
degrees with pain from 60 to 75 degrees.  Repetition did not 
result in any change in range of motion.  Neurological 
examination was normal and there was no intervertebral disc 
syndrome.  During the prior 12 months, there were no 
incapacitating episodes requiring bed rest prescribed by a 
physician and treatment by a physician. 

The diagnosis was chronic cervical strain with minimal 
localized degenerative joint disease changes 
radiographically.  

Resolving all reasonable doubt in the veteran's favor, the 
Board finds that the veteran's cervical spine disability 
results, overall, in moderate limitation of motion of the 
cervical spine.  Thus, a 20 percent evaluation, and no more, 
is warranted under former Diagnostic Code 5290 (prior to 
September 26, 2003).  Because the medical findings do not 
show that the veteran's cervical spine disability results in 
forward flexion of the cervical spine of 15 or less; or 
unfavorable ankylosis of the entire cervical spine, an 
evaluation in excess of 20 percent evaluation under the 
General Formula is not warranted.

Right Shoulder

Under the laws administered by VA, disabilities of the 
shoulder and arm are rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5200 through 5203.  For rating purposes, a 
distinction is made between major (dominant) and minor 
musculoskeletal groups.  Handedness for the purpose of a 
dominant rating will be determined by the evidence of record, 
or by testing on VA examination.  Only one hand shall be 
considered dominant.  The injured hand, or the most severely 
injured hand, of an ambidextrous individual will be 
considered the dominant hand for rating purposes.  38 C.F.R. 
§ 4.69.  Here, as the medical evidence shows that the veteran 
is right-hand dominant, her right shoulder is his major 
shoulder for rating purposes.

The veteran's right shoulder disability is evaluated as 30 
percent disabling under Diagnostic Code 5201 for limitation 
of arm motion.  Limitation of motion of the major arm to 25 
degrees from the side warrants a 40 percent evaluation.  
Diagnostic Code 5201.  In addition, intermediate ankylosis of 
the major scapulohumeral articulation between favorable and 
unfavorable warrants a 40 percent evaluation.  Diagnostic 
Code 5200.  Fibrous union of the major humerus warrants a 50 
percent evaluation.  Diagnostic Code 5202.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an initial evaluation in excess of 30 
percent for the right shoulder disability.  The report of a 
November 2001 VA examination provides that the veteran's 
right shoulder symptoms were worse during cold weather, with 
weight-lifting, and with prolonged weight-bearing.  The 
veteran was right-hand dominant.  Motion was noted to be 
painful, but the report does not provide findings for 
abduction.  The pertinent diagnosis was chronic bilateral 
shoulder pain, rotator tendonitis and history of strain - 
remote, in 1991.  

The report of a January 2004 VA examination provides that the 
veteran complained of right shoulder pain, aggravated by 
working on a computer, and tenderness.  She treated the right 
shoulder pain with water, physical and massage therapy.  
There were no periods of flare-ups.  Abduction was to 140 of 
180 degrees.  The pertinent diagnosis as impingement 
syndrome, bilateral shoulders.  

The report of a September 2006 VA orthopedic examination 
reflects that the veteran complained of right shoulder pain 
that waxed and waned.  She reported having daily and chronic 
stiffness and decreased range of motion, decreased tolerance 
for weight bearing, pain with any overhead raising of the 
arm, and lack of endurance.  She had no incapacitating flare-
ups to cause her to seek health care acutely and had not time 
lost from work.  The veteran stated that she had no 
additional limitation of motion or functional impairment 
during flare-ups.  The examiner noted that occupationally, 
the veteran had no significant effects since her job as a 
third-grade teacher did not involve any maneuvers that were 
hindered by pain.  She had no lost time from work due to the 
right shoulder disability.  

On physical examination, abduction was active to 80 degrees 
and passive to 160, with pain at 80 degrees to 160 degrees.  
Repeated examinations resulted in the same limitation of 
motion, with no improvement of worsening.  There was no 
ankylosis.  

The diagnosis was right shoulder chronic rotator cuff and 
biccipital tendonitis.  The examiner stated that pain, 
fatigue, weakness, lack of endurance and incoordination did 
not result in additional limitation of function.  

The foregoing compensable medical findings simply fail to 
show limitation of motion of the right arm to 25 degrees from 
the side (Diagnostic Code 5201), ankylosis of the major 
scapulohumeral articulation (Diagnostic Code 5200), or 
fibrous union of the right humerus (Diagnostic Code 5202).  
Thus, an initial evaluation in excess of 30 percent is not 
warranted.

The Board is aware that the veteran described right shoulder 
pain during VA examinations, a November 2003 RO hearing, and 
a May 2005 hearing before the undersigned Acting Veterans Law 
Judge.  However, the Board finds that the effects of pain 
reasonably shown to be due to the veteran's service-connected 
right shoulder disability is contemplated in the current 30 
percent rating.  There is no indication that pain has caused 
functional loss greater than that contemplated by the 30 
percent evaluation assigned.  38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, supra.  In fact, she has denied flare-ups requiring 
health care and said she had no additional limitation of 
motion or functional impairment during flare-ups.  

Psoriasis

The veteran's psoriasis is evaluated as 10 percent disabling 
under Diagnostic Code 7816 for psoriasis.  The schedular 
criteria by which skin disabilities are evaluated changed 
during the pendency of the appeal, effective on August 30, 
2002.  67 Fed. Reg. 49,590 (July 31, 2002).

According to the prior relevant criteria, unless otherwise 
provided, psoriasis is rated as eczema, dependent upon 
location, extent, and repugnant or otherwise disabling 
character of manifestations.  Diagnostic Code 7816 (prior to 
August 30, 2002).  A 30 percent rating was warranted for 
eczema with constant exudation or itching, extensive lesions, 
or marked disfigurement.  Diagnostic Code 7806 (prior to 
August 30, 2002).

The revised version of Diagnostic Code 7816 provides that a 
30 percent evaluation is assigned for psoriasis with 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or if systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
evaluation is assigned for psoriasis with more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or if constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs is required during the past 12-month period.  
Diagnostic Code 7816 (2006).  

The revised version of Diagnostic Code 7816 further provides 
that psoriasis may be rated as disfigurement of the head, 
face, or neck under Diagnostic Code 7800, or rated as scars 
(Diagnostic Codes 7801-7805), depending upon the predominant 
disability.  A 30 percent rating is warranted for 
disfigurement of the head, face, or neck, with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or with two or three characteristics of disfigurement.  
Diagnostic Code 7800 (2006).

A Note provides that the 8 characteristics of disfigurement, 
for purposes of evaluation under § 4.118, are: Scar 5 or more 
inches (13 or more cm.) in length.  Scar at least one-quarter 
inch (0.6 cm.) wide at widest part.  Surface contour of scar 
elevated or depressed on palpation.  Scar adherent to 
underlying tissue.  Skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.).  Skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.).  Underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.).  Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an initial evaluation in excess of 10 
percent for psoriasis under the prior rating criteria.  Under 
the revised rating criteria, the evidence does support a 30 
percent evaluation for psoriasis.  

The November 2001 report notes that the veteran's psoriasis 
was on the forehead and scalp, with dry, scaly skin present.  
It provides that the veteran complained of some itching, but 
does not address the frequency.  The veteran had no 
ulceration, minimal exfoliation and occasional bleeding.  The 
report is negative regarding disfigurement.  The diagnosis 
was history of psoriasis, improved.  

A VA outpatient treatment report dated in May 2003 shows that 
the veteran's used triamcinolone, a corticosteroid, as 
needed.

The January 2004 report provides that the veteran had dry 
scaly lesions on the forehead and scalp involving 10 percent 
of the scalp and forehead, and small 0.5 cm. lesions behind 
the ears.  There were no lesions on the hands seen on this 
examination.  There were scattered patchy lesions 0.5-cm. in 
diameter on legs and thighs, lower back and the back of the 
elbows.  The veteran complained of some itching, but the 
report does not address the frequency.  The veteran had no 
ulceration, minimal exfoliation and occasional bleeding.  The 
report is negative regarding disfigurement.  The veteran used 
triamcinolone as needed.  The diagnosis was psoriasis.

The report of a September 2006 VA examination provides that 
the examiner reviewed the claims file.  The veteran 
complained of itchy pruritic lesions.  She complained of the 
areas on the scalp the most, as they were constant and the 
excoriation resulted in hair loss in areas and she 
occasionally wore a hairpiece.  The lesions on the other 
parts of the body were intermittent and currently quiet.  She 
reported that in the winter she had lesions on the face, 
elbows, anterior trunk and legs.  She used fluocinonide, a 
corticosteroid, as well as a bleaching cream.  She did not 
use any systemic steroids or immunosuppressive medications.  
The examiner noted that the veteran used topicals year-round 
but did not specify how often each one was actually used.

On physical examination, the examiner noted that 40 percent 
of her scalp was involved; 18 percent of her exposed skin was 
involved with active psoriatic lesions; the remainder of the 
body was essentially clear of activity at present.  The total 
body involvement was 3 percent.  The examiner noted that 
there was no scarring or disfigurement.  There was thinning 
of the hair in the involved area that was due to excoriation 
and was not scarring.  The diagnosis was psoriasis.  

The foregoing competent medical evidence fails to show 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  Thus, an initial evaluation in excess of 10 
percent is not warranted under the prior version of 
Diagnostic Code 7806 (prior to August 30, 2002).

The foregoing competent medical evidence also fails to show 
that the veteran's psoriasis results in disfigurement of the 
head, face, or neck, with visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or with two or 
three characteristics of disfigurement.  Thus, an initial 
evaluation in excess of 10 percent is not warranted under 
Diagnostic Code 7800 (2006).  

The VA outpatient treatment reports show use of a 
corticosteroid as early as May 23, 2003, and thus, a 30 
percent evaluation is warranted under the revised rating 
criteria, effective from this date.  38 C.F.R. § 3.400.  
However, there is no evidence that the veteran used or uses 
constant or near-constant corticosteroids.  Thus, an 
evaluation of 60 percent is not warranted under the revised 
rating criteria. Diagnostic Code 7816 (2006).  

Extraschedular Evaluations

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to any of the service-connected 
disabilities at issue, that would take the veteran's case 
outside the norm so as to warrant an extraschedular rating.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).  During her May 2005 hearing before the 
undersigned Acting Veterans Law Judge, the veteran testified 
that joint pain affected her ability to lift books and walk 
with children while at work.  However, the evidence of record 
does not include employment records showing marked 
interference with employment beyond that contemplated by her 
current disability evaluations, or treatment records showing 
frequent periods of hospitalization.

The Duty to Notify and the Duty to Assist

The veteran is challenging the initial evaluations assigned 
following the awards of service connection.  In Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) the United States Court of 
Appeals for Veterans Claims (Court) held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated-it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 491; see also 
Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007).  Thus, 
VA has satisfied its duty to notify under that law.  As to 
the duty to assist, VA has also obtained all relevant, 
identified, and available evidence and has notified the 
veteran of any evidence that could not be obtained.  The 
appellant has not referred to any additional, unobtained, 
available, relevant evidence.  VA has also conducted VA 
examinations with respect to the claims on appeal.  Thus the 
duty to assist has been met.  


ORDER

An initial evaluation of 20 percent for degenerative joint 
disease of the cervical spine is granted, subject to the 
rules and regulations governing the award of monetary 
benefits.

An initial evaluation in excess of 30 percent for impingement 
syndrome of the right shoulder is denied.

An initial 30 percent evaluation for psoriasis, effective May 
23, 2003, is granted, subject to the rules and regulations 
governing the award of monetary benefits. 



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


